                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


JUAN A. SANTA CRUZ
BACARDI, et al.

     Plaintiffs
                                          CIVIL NO: 16-02455 (RAM)
           vs.
METRO PAVIA HOSPITAL, INC, et al.

     Defendants




                           OPINION AND ORDER

     Pending before the Court is Dr. Máximo Blondet-Passalacqua

(“Dr. Blondet’s") Motion Adopting Expert (“Motion”). (Docket No.

95). Also pending before the Court is Plaintiffs’ Response in

Opposition to Codefendant Dr. Máximo Blondet’s “Motion Adopting

Expert”, at Docket No. 95, And Request for Order Under Rule 37 of

the Federal Rules of Civil Procedure Precluding the Supplemental

Designation of a Second Expert Witness. (“Response”) (Docket No.

102). For the reasons set forth below, the Court DENIES Dr.

Blondet’s Motion and GRANTS Plaintiffs’ Response.

                            I.   BACKGROUND

     On August 7, 2016, Plaintiffs Mr. Juan Santa Cruz-Bacardí and

Mrs. Mireya Santa Cruz-Bacardí sued Dr. Gaspar Fuentes-Mejía and

Metro Pavía Hospital, Inc. d/b/a/ Hospital Pavia Santurce, for

alleged medical malpractice which resulted in the death of their
Civil No. 16-2455 (RAM)                                                      2


father, Mr. Juan Santa Cruz-Sigarreta (“Santa Cruz-Sigarreta”).

(Docket No. 1 at 5-6).

      Dr. Blondet was included as a co-defendant in the Second

Amended Complaint filed on August 11, 2017.1 Accordingly, the Court

provided Dr. Blondet until October 31, 2018 to conduct factual and

expert discovery. (Docket No. 46). On May 17, 2018, the Court

granted his motion announcing his expert, Dr. Jesús Casals, and

provided an extension to notify his expert’s report until May 30,

2018. (Docket No. 51). On December 7, 2018, the discovery cut-off

date for all Parties was reset for a final time until February 1,

2019. (Docket No. 63).

      On June 20, 2019, Dr. Blondet informed the Court that he had

contracted Dr. Novoa Loyola (“Dr. Novoa”) as his second expert.

(Docket No. 95). Subsequently, Plaintiffs requested for the Court

to preclude Dr. Novoa’s testimony due to Dr. Blondet’s failure to

divulge his expert witness in a timely fashion. (Docket No. 102 at

19-20). In doing so, they allege Dr. Blondet failed to comply with

Rules 26(a)(2)(D), 26(e) and 37 of the Federal Rules of Civil

Procedure. Id. at 10-11.


1 The Court notes that Plaintiffs filed a Motion for Partial Voluntary
Dismissal, with Prejudice, due to Settlement, requesting that the Court issue
a partial judgement in favor of Defendant Metro Santurce, Inc., d/b/a Hospital
Pavía Santurce. (Docket No. 52). The Motion for Voluntary Dismissal was GRANTED
pursuant to Docket No. 53. On September 6, 2019, Plaintiffs filed a Notice for
Partial Voluntary Dismissal, with Prejudice, due to Settlement, requesting a
partial judgement in favor of Defendants Dr. Gaspar Fuentes Mejía and Emergency
Medical Service, Inc. (Docket No. 112). The Court issued a partial judgment as
to those Defendants on September 9, 2019 (Docket No. 114). Therefore, the sole
remaining Defendant in the case at bar is Dr. Blondet.
Civil No. 16-2455 (RAM)                                          3


                           II.   Discussion

     Fed. R. Civ. P. 26(a)(2)(D), states that a party is required

to offer “its expert disclosures at the time and in the sequence

that the court orders.” Said Rule also explains that in the absence

of “a stipulation or a court order, the disclosures must be made:

(i) at least 90 days before the date set for trial […]; or (ii) if

[…] solely to contradict or rebut evidence […], within 30 days

after the other party’s disclosure.” Fed. R. Civ. P. 26(a)(2)(D).

Likewise, expert disclosures must be done in accordance with Fed.

R. Civ. P. 26(e). This subsection of Fed. R. Civ. P. 26 addresses

supplementing disclosure and responses and states:

     (1) In General. A party who has made a disclosure
     under Rule   26(a)--or   who   has   responded   to   an
     interrogatory, request for production, or request for
     admission--must supplement or correct its disclosure or
     response:
          (A) in a timely manner if the party learns that in
          some material respect the disclosure or response is
          incomplete or incorrect, and if the additional or
          corrective information has not otherwise been made
          known to the other parties during the discovery
          process or in writing; or

          (B) as ordered by the court.


     Finally, Fed. R. Civ. P. 37(c) serves as an “enforcement

mechanism” for both aforementioned subsections of Fed. R. Civ. P.

26. This District has stated that pursuant to Fed. R. Civ. P.

37(c), “when a party fails to provide information or identify a

witness as required by Rule 26(a) or (e), the party is not allowed
Civil No. 16-2455 (RAM)                                                    4


to use that information or witness to supply evidence on a motion,

hearing, or at a trial, unless the failure was substantially

justified or is harmless.” Vargas-Alicea v. Cont'l Cas. Co., 2019

WL 1453070, at *5 (D.P.R. 2019). It is the party facing sanctions,

here   defendant   Dr.   Blondet,   who   has   “the   burden   of   proving

substantial justification or harmlessness to get a penalty less

severe than evidence preclusion.” Eldridge v. Gordon Bros. Grp.,

L.L.C., 863 F.3d 66, 85 (1st Cir. 2017). The U.S. Court of Appeals

for the First Circuit (“First Circuit”) reviews exclusion of expert

testimony for failure to comply with Fed. R. Civ. P. 26(e) using

a deferential standard. For example, in Thibeault v. Square D Co.,

the First Circuit stated:

            Our oversight must proceed in a manner highly
       respectful of the trial court's intimate knowledge of
       the case's ebb and flow. Indeed, so deferential is the
       standard that, in virtually every case in which we have
       reviewed    a     trial    court's     sanction    order
       under Fed.R.Civ.P. 26(e) (the rule at issue in the
       instant case), we have affirmed the lower court's
       exercise of its informed discretion. […] The basis for
       such deference is rock solid. “District judges live in
       the trenches, where discovery battles are repeatedly
       fought. They are, by and large, in a far better position
       than appellate tribunals to determine the presence of
       misconduct     and      to     prescribe      concinnous
       remedies.” Fashion House, Inc. v. K Mart Corp., 892 F.2d
       1076, 1082 (1st Cir.1989). Thibeault v. Square D Co.,
       960 F2d 239, 243-244 (1st Cri. 1992).


       In this case, the parties had until February 1, 2019 to

conduct discovery. Moreover, the Court had provided Defendant

until May 30, 2018 to notify its expert report. Thus pursuant to
Civil No. 16-2455 (RAM)                                                  5


Fed. R. Civ. P. 26 (a) and (e), Dr. Blondet had the obligation to

disclose his second expert on or before May 30, 2018.         Given that

he was made aware of those deadlines via Court order, Dr. Blondet

cannot claim that his Motion falls under the exception provided by

Fed. R. Civ. P. 26(a)(2)(D) which states that a party may file an

expert report either ninety (90) days before the trial date or

within thirty (30) days after the other party’s disclosure to

contradict evidence. See Fed. R. Civ. P. 26(a)(2)(D).

     Thus, the Court agrees with Plaintiffs that Dr. Blondet’s

request for a second expert witness filed “over twelve (12) months

after the deadline for Dr. Blondet to submit his expert’s report

had expired and over [four (4)] […] months after the court’s

deadline to carry out factual and expert witness discovery in this

case had expired” is untimely and should be excluded. (Docket No.

102 at 3). Dr. Blondet’s belated motion to adopt Dr. Novoa as his

own expert left Plaintiffs with no time to depose this second

expert witness as the discovery cut-off period had already elapsed

four (4) months prior. See Rodriguez-Vicente v. Hogar Bella Unión,

Inc., 2016 WL 2733120, at *1 (D.P.R. 2016) (“[The disclosure of

the expert’s addendum] took place one and two days respectively

prior   to   expiration   of   the   discovery   deadline,   leaving   the

opponents with no meaningful time to depose those experts within

the period authorized for discovery. […] [The] late disclosure of

Dr. Quesada is not harmless.”)
Civil No. 16-2455 (RAM)                                                     6


      Likewise, Dr. Blondet offered no justification as to why he

filed his Motion adopting Dr. Novoa’s testimony a year after

disclosing his own expert and four (4) months after the close of

discovery. His actions therefore cannot be deemed harmless. See

Thibeault, 960 F.2d at 247 (“Given the appellant's egregious breach

of Rule 26(e), we do not believe that the district court exceeded

its lawful powers in employing a preclusionary sanction. While we

acknowledge that preclusion of expert testimony is a grave step,

not to be undertaken lightly […] it is nonetheless […] available

for use in suitable cases.”) Consequently, the Court believes this

is one of those cases. Furthermore, other judges in the District

of Puerto Rico have reached similar conclusions in cases involving

the untimely disclosures of expert testimony. See e.g., Ortiz v.

Bioanalytical Instruments, Inc., 2017 WL 4142589, at *2 (D.P.R.

2017) (“Ms. Parra-Figueroa’s report was produced after expiration

of the court-set period for plaintiff to produce her expert report

and just a few hours before the expiration of the cutoff to conduct

discovery, effectively compromising defendant’s ability to carry

out   complete    expert   related   discovery    within    that   period.”);

Berio-Ramos v. Flores-Garcia, 2016 WL 868804, at *2 (D.P.R. 2016)

(“The   late     disclosure   blocked   Flores'    access    to    meaningful

discovery regarding that witness' contemplated testimony.              […] No

persuasive reason has been proffered for the late disclosures. […]

[U]ntimeliness cannot be considered harmless.”)
Civil No. 16-2455 (RAM)                                          7


                          III.    CONCLUSION

     For the reasons stated above, defendant Dr. Blondet’s Motion

Adopting Expert at Docket No. 95 is DENIED. Further, Plaintiffs’

Response in Opposition to Codefendant Dr. Máximo Blondet’s ‘Motion

Adopting Expert’, at Docket No. 95, And Request for Order Under

Rule 37 of the Federal Rules of Civil Procedure Precluding the

Supplemental Designation of a Second Expert Witness at Docket No.

102 is GRANTED.

     IT IS SO ORDERED.

     In San Juan Puerto Rico, this 18th day of September 2019.

                                 S/ RAÚL M. ARIAS-MARXUACH
                                 United States District Judge
